Stewart, J.,
delivered the opinion of the Court.
The main question in this case depends upon the true construction to be given to the seventeenth Article of the corporation.
*117The second Article of the corporation provided, that sixty shares of stock might he created, not to exceed, in the aggregate, more than thirty thousand dollars, and the value of each share to he five hundred dollars.
By the seventeenth Article, section one, it was provided, that after the expiration of the first year of the existence of the corporation, a member might withdraw and receive his moneys, by giving the prescribed notice; jrnd by the second section of the same article the repayment was to take place in such manner that the amount of the refunding shares, were never to exceed the one-eighth part of the aggregate amount of capital paid in; the payment of the recalled shares to take place as provided by the first section.
Article twenty provided for the settlement of accounts and dividends with a continuing member.
These two Articles provide for different modes of settlement, and properly understood, are not inconsistent; but, according to the theory insisted upon by the appellant, are utterly irreconcilable.
The one providing for a settlement with a continuing member, the other with a.member withdraioing.
It is obvious from the terms and purport of these Articles, and the entire scope and policy of all of them, that the association incurred an obligation to return to the plaintiff the amount of the shares held by her, upon her notice of withdrawal, when the conditions provided for in the seventeenth Article were complied with. In that event she no longer occupied the position' of a member of the association, except for the purpose of receiving her money; but the relation of creditor and debtor supervened between her and the association, by virtue of this provision.
The language admits of no other sensible construction.
It is, in terms, provided that a member may withdraw his shares, and receive his moneys, not as a distributive portion of the assets of the corporation, after allowance *118for profits and losses, but as a creditor, entitled to demand the money advanced on the shares to the company. Withdrawing and recalling her shares, the appellee was entitled to be re-invested with and repaid her money, — not a dividend upon the funds of the association, to be measured by the amount of her shares, as provided by the twentieth Article.
(Decided 16th June, 1876.)
If such had been the meaning, pertinent language would have„been used for that purpose.
It was evidently, the object of the association to induce persons to join it, and advance their money the more readily, because of the condition that they might withdraw and receive their money bach, without reference to profits and losses. This could not be done until the year had expired; of course the corporation would have the use of the money during that period, and could sustain no loss by the operation, if a member then retired.
It seems the appellee was the owner of three shares, and upon the hypothesis of the facts embraced in the first and second prayers of the plaintiff below, she was entitled to recover, and there was no error in the granting of these prayers, and the rejection of the defendant’s prayers.
This conclusion disposes of the case, and the other points made and discussed become immaterial.

Judgment affirmed.